DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/11/2020 has been entered.
Status of Claims
Claim 1 is amended in view of applicant’s response filed 9/11/2020.  New claim 26 is added.  Claims 6-20 are canceled.  Therefore, claims 1-5 and 21-26 are currently under examination.
 Status of Previous Rejections
All previous claim rejections have been withdrawn in view of applicant’s claim amendments in the response filed 9/11/2020.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guin et al. US 2016/0244637 A1(Guin).
Guin teaches a silane based coating composition comprising 0.5-20wt% pigment such as cerium nitrate([0019, claim 10), 10-90wt% of organo silane such as vinyl triethoxysilane, aminopropyl triethoxy silane, and tetrathoxy silane[0019, 0021] and 0.1-3wt % rust inhibitor such as sodium nitrite(i.e. inorganic barrier-type corrosion inhibitor) and benzotriazole(i.e. organic corrosion inhibitor)[0019, 0023].  
Regarding claims 1-4, 22-24 and 26, the concentrations of cerium nitrate pigment, silane and rust inhibitor such as sodium nitrite(i.e. inorganic barrier-type corrosion inhibitor) in the coating composition of Guin overlap the claimed rare earth salt, silane and inorganic barrier-type corrosion inhibitor concentrations.  Therefore, a prima facie case obviousness exists.  See MPEP 2144.05.  The selection of claimed concentrations from the concentrations disclosed by Guin would have been obvious to one of ordinary skill in the art.  
Regarding claim 25, the concentration of the organic rust inhibitor such as benzotriazole in the coating solution of Guin overlap the claimed organic rust inhibitor concentration.  Therefore, a prima facie case obviousness exists.  See MPEP 2144.05.  The selection of claimed concentration from the benzotriazole concentration disclosed by Guin would have been obvious to one of ordinary skill in the art.  
Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guin, and further in view of Wang et al. US 2006/0134339 A1(Wang).

Wang teaches a silane based coating composition that additionally contains fillers such as montmorillonite clay to improve the barrier properties of the coating composition.  Wang further teaches that the fillers may be adjusted to achieve desired properties[0040], which implies that the amount of filler(i.e. montmorillonite clay) is a result effective variable.
Regarding claims 5 and 21, it would have been obvious to one of ordinary skill in the art to have incorporated montmorillonite clay as taught by Wang into the coating composition of Guin in order to improve the barrier properties of the coating composition as taught by Wang.  
Claims 1-5 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over CN102153896(CN896), and further in view of Wang et al. US 2006/0134339 A1(Wang).
CN896 teaches a coating composition comprising 0.3-5.5mass% of rare earth salt such as cerium nitrate or yttrium nitrate, 0.5-5.5mass% of silane coupling agent such as vinyltriethoxysilane, 1,2-bis(trimethoxysilyl)ethane, 3-aminopropyl triethoxysilane, etc., and anti-settling additive(pages 5-8).
However, CN896 does not specifically teach the claimed inorganic barrier-type corrosion inhibitor as recited in claims 1, 5 and 21.
Wang teaches a silane based coating composition that additionally contains fillers such as montmorillonite clay to improve the barrier properties of the coating composition.  Wang further teaches that the fillers may be adjusted to achieve desired 
Regarding claims 1-5 and 21-22, it would have been obvious to one of ordinary skill in the art to have incorporated montmorillonite clay as taught by Wang into the coating composition of CN896 in order to improve the barrier properties of the coating composition as taught by Wang.  Additionally, it would have been well within the skills of an ordinary artisan to achieve the claimed amounts of montmorillonite via routine optimization in order to achieve desired properties as taught by Wang, absent persuasive evidence that the claimed amount of inorganic corrosion inhibitor is critical.
Additionally, the concentrations of rare earth salts and silane coupling agent in the coating composition of CN896 overlap the claimed rare earth salt and silane concentrations.  Therefore, a prima facie case obviousness exists.  See MPEP 2144.05.  The selection of claimed concentrations from the concentrations disclosed by CN896 would have been obvious to one of ordinary skill in the art.
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over CN896 in view of Wang, and further in view of Guin.
The teachings of CN896 in view of Wang are discussed in section 8 above.  However, CN896 in view of Wang do not explicitly teach the claimed organic corrosion inhibitor.
The teachings of Guin are discussed in section 6 above.
Regarding claims 23-26, it would have been obvious to one of ordinary skill in the art to have incorporated 0.1-3wt % rust inhibitor such as benzotriazole as taught by 
Additionally, the concentration of organic rust inhibitor as taught by CN896 in view of Wang and Guin overlaps the claimed organic corrosion inhibitor concentration.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 21-26 in the response filed 9/11/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733